Case 3:20-cv-00031-MFU Document 15 Filed 06/17/21 Page1of6 Pageid#: 134

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

UNITED STATES OF AMERICA, _ )
) Civil Action No. 3:20-cv-00031
)
) By: Michael F. Urbanksi

Vv. i Chief United States District Judge
)

MILLER LAW GROUP, P.C., etal,  )

Defendants. )

MEMORANDUM OPINION

 

Before the court is the United States’ motion for default judgment. For the reasons

set forth below, the motion, ECF No. 11, will be GRANTED.
I.

On June 23, 2020, the United States commenced this civil action against Miller Law
Group, P.C., and Larry L. Miller. The United States filed an amended complaint on July 8,
2020. Count II to the amended complaint seeks judgment against Miller Law Group for
unpaid federal employment and unemployment taxes.

Miller Law Group and Larty Miller were served with process on July 6, 2020, and both
patties failed to answer or otherwise defend the action within the time period permitted by the
Federal Rules of Civil Procedure. On August 25, 2020, the Clerk entered default against
Defendants pursuant to Federal Rule of Civil Procedure 55(a), On December 18, 2020, the
United States filed a motion to dismiss Count I of the amended complaint, which sought
injunctive relief against both Defendants, because (1) the Circuit Court for the City of
Charlottesville had appointed a receiver of Miller Law Group responsible for terminating its

law practice, and (2) Larry Miller had passed away. Before the case was transferred to this
Case 3:20-cv-00031-MFU Document 15 Filed 06/17/21 Page 2of6 Pageid#: 135

court on May 11, 2021, the Honorable Glen E. Conrad, Senior United States District Judge,
granted the motion to dismiss Count I on February 22, 2021. The United States now seeks
default judgment on Count IT under Rule 55(b).
II.
When defendants default by failing to respond to a complaint, the court accepts the

plaintiffs allegations against them as true for purposes of liability. DIRECTV, Inc. v.

 

Rawlins, 523 F.3d 318, 322 n.2 (4th Cir. 2008) (citing Rvan v. Homecomings Fin. Network,
253 F.3d 778, 780 (4th Cir. 2001)); see also Fed. R. Civ. P. 8(b)(6) (‘An allegation—other than
one relating to the amount of damages—is admitted if a responsive pleading is required and
the allegation is not denied.”). Therefore, at this stage of the proceedings, “the appropriate
inquiry is whether or not the face of the pleadings supports the default judgment and the

a3

causes of action therein.” Anderson v. Found. for Advancement, Educ. & Emp. of Am.

Indians, No. 99-1508, 1999 U.S. App. LEXIS 18633, at *2 (4th Cir. Aug. 10, 1999).

 

If the court concludes that liability is established, it must determine the appropriate
telief. The court may decide damages without a hearing as long as there is an adequate
evidentiary basis in the record for the award. See Anderson v. Found. for Advancement,
Educ. & Emp. of Am. Indians, 155 P.3d 500, 507 (4th Cir. 1998) (recognizing that “tn some
circumstances a district court entering a default judgment may award damages ascertainable
from the pleadings without holding a hearing’); Int'l Painters & Allied Trades Indus. Pension
Fund v. Capital Restoration & Painting Co., 919 F. Supp. 2d 680, 685 (D. Md. 2013) (noting
that a district court is not required to conduct a heating to determine damages and “may rely
instead on affidavits or documentary evidence in the record to determine the appropriate

sum”).
Case 3:20-cv-00031-MFU Document 15 Filed 06/17/21 Page 3of6 Pageid#: 136

I.

The amended complaint alleges that starting in the first quarter of 2017, Miller Law
Group began failing to comply with federal employment and unemployment tax obligations
and started engaging in “pyramiding,” whereby a business repeatedly withholds taxes from its
employees’ wages but does not remit those taxes to the IRS. Am. Compl. 4] 9, ECF No. 6.
This practice “result[s] in an ever-increasing unpaid tax liability.” Id. Assessments from the
United States Secretary of the Treasury show that as of April 20, 2020, Miller Law Group
owed $219,496.82 in unpaid federal employment taxes and penalties, plus statutory interest
and penalties accruing until paid. Decl. of Brian Reid at 3, ECF No, 12-1; Pl’s Mem. Supp.
Mot. Default J. Ex. A, ECF No. 12-3. Moreover, Miller Law Group disclosed in bankruptcy
court filings that it had either received or applied to receive attorney’s fees through
distributions from bankruptcy trustees of at least $1,270,000 for its representation of parties
between January 1, 2017, and April 16, 2020. Am. Compl. § 16.

The amended complaint further alleges that the IRS spent several years attempting to
bring Miller Law Group into compliance with its employment tax deposit and payment
obligations. The IRS took extensive action in this regard, including: (1) making tax
assessments against Miller Law Group for unpaid federal employment taxes and sending
notices and demands for payment; (2) recording federal tax liens against Miller Law Group
with respect to those unpaid federal employment taxes; (3) levying upon Miller Law Group’s
bank accounts; (4) meeting in person with Larry Miller four times to discuss the unpaid taxes;
(5) speaking to Larry Miller on the phone fourteen times to discuss the unpaid taxes and
leaving additional voicemails on the same topic; (6) sending an IRS Letter 1058 eight separate

times; and (7) delivering an IRS Letter 903 and Notice 931 threatening legal action. Id. {[ 19.

4
2
Case 3:20-cv-00031-MFU Document 15 Filed 06/17/21 Page 4of6 Pageid#: 137

Despite these actions, Miller Law Group never satisfied its outstanding obligations with the
IRS. Id. { 20.

Count IT seeks judgment against Miller Law Group for its unpaid federal employment
and unemployment tax liabilities. ‘The Internal Revenue Code imposes several obligations on
employers for employment and unemployment taxes. First, under 26 U.S.C. §§ 3102, 3111,
3301, and 3402, Miller Law Group was obligated to withhold its employees’ federal income
and Federal Insurance Contributions Act (“FICA”) taxes, pay those withholdings to the IRS,
and pay its own FICA and Federal Unemployment Tax Act (““FUTA”) taxes to the IRS.
Second, 26 U.S.C. §§ 6302 and 6157 and 26 CFR. § 31.6302-1 required that Miller Law Group
deposit the withheld federal income, Social Security, and Medicare taxes, along with its own
share of employment taxes, in a federal depository bank in accordance with governing
Treasury Regulations. Finally, pursuant to 26 U.S.C. § 6011 and 26 C.F.R. §§ 31.6011 (a)-1
and 31.6071(a)-1, Miller Law Group was obligated to file Employer’s Quarterly Federal Tax
Returns (Form 941) and annual Employer’s FUTA Returns (Form 940) “on or before the last
day of the first calendar month following the period for which it is made.”

Upon review of the amended complaint, along with the motion for default judgment
and its attached exhibits, the court concludes that the United States has established Miller Law
Group’s liability for unpaid employment and unemployment tax liabilities. The United States
attached both IRS Account Transcripts showing Miller Law Group’s unpaid tax liabilities and
an accompanying declaration of an IRS revenue officer. See Decl. of Brian Reid; Pl.’s Mem.
Supp. Mot. Default J. Ex. A. Moreover, an IRS assessment is “presumed correct” and
establishes a prima facie case that the defendant bears the burden of rebutting. United States

v. Satubin, 507 F.3d 811, 816 (4th Cir, 2007). Given Miller Law Group’s lack of any
4
Case 3:20-cv-00031-MFU Document 15 Filed 06/17/21 Page5of6 Pageid#: 138

responsive pleadings in this case, the court finds that the United States has demonstrated that
Miller Law Group is liable for the unpaid employment and unemployment taxes.
III.

Having concluded that liability is established, the court must now determine the relief
to which the United States is entitled. The United States seeks judgment in the amount of
$219,496.82 in unpaid tax liabilities as of April 20, 2020, plus interest and statutory additions
accruing thereafter, and less any credits and payments. Here, the court again notes that the
United States has provided IRS Account Transcripts showing Miller Law Group’s unpaid tax
liabilities and an accompanying declaration from an IRS revenue officer. See Decl. of Brian
Reid; Pl.’s Mem. Supp. Mot. Default J. Ex. A. Both the declaration and the Account
Transcripts show $219,496.82 in unpaid tax liabilities as of April 20, 2020. Id. Bearing in
mind that such assessments are “presumed correct,” the court 1s satisfied that the Account
Transcripts and declaration provide a sufficient evidentiary basis for an award of $219,496.82,
plus statutory interest and penalties that have accrued since April 2020, and less any credits
and payments since that time. See Sarubin, 507 F.3d at 816.

IV.

For the reasons stated, the court GRANTS the United States’ motion for default
judgment. Judgment is entered in favor of the United States and against Miller Law Group
in the amount of $219,496.82 for Miller Law Group’s unpaid employment and unemployment
taxes, plus statutory interest and penalties that have accrued since April 2020, and less any
credits and payments since that time.

An approptiate Order will be entered this day. The Clerk is directed to send copies of

this Memorandum Opinion and its Accompanying Order to all counsel of record.
5
Case 3:20-cv-00031-MFU Document 15 Filed 06/17/21 Page 6of6 Pageid#: 139

It is SO ORDERED.

Hired: <p we, LB) YL{

Michael F, Urbanski
Chief United States District Judge
